DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.
 Response to Arguments
Applicant's arguments filed 6/21/2022 regarding the amendments to claim 1 have been fully considered but they are not persuasive. Applicant argues that Palti ’640 does not disclose a flexible rack that holds electrode elements in predetermined positions on the body. However, Palti ‘640 discloses flexible racks 500 or 700 that hold electrode elements in predetermined positions on the body (see figures 14-18 and par. 0128-0130 and 0132-0134). Therefore, claim 1 is still rejected using Palti ‘640.
Amended claim 4 is rejected using newly found reference US 5,304,206.
Applicant’s amendments and arguments filed with respect to claim 11 have been fully considered and are persuasive.  The rejections of claim 11 have been withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Palti (US 2005/0209640, hereinafter Palti ‘640) in view of Palti (US 2006/0149341, hereinafter Palti ‘341).
Regarding claims 1, 3 and 10, Palti ‘640 discloses a system and method for delivering EM fields to treat tumors, (see title and abstract). Palti ‘640 discloses a plurality of electrode elements 230/E1-E6/A1-A9/N1-N9 with a support material (fig. 10-12) for holding the electrode elements on the body 1500/1510 of an individual (par. 0081, 0106, fig. 11, 14, 27A-27C). A control device 250 is coupled to the electrode elements and determines alternate firing sequences based on three-dimensional location of the electrodes elements and to control the temperature of the electrode elements and the tissue being treated (par. 0081, 0083, 0106-0113). Palti discloses that the EM field should ideally be maintained in the range of 0.1 V/cm and 10 V/cm and specifically at 2.25 V/cm in melanoma and glioma cells/tumors (par. 0090, 0115). Palti ‘640 also discloses flexible racks 500 or 700 that can hold electrode elements in predetermined positions on the body (see figures 14-18 and par. 0128-0130 and 0132-0134).
As described above, Palti ‘640 is concerned with the temperature/heat produced by the electrode elements, but is silent as to including individual heat sensors in each electrode element and individually adjusting the firing sequence of the electrode elements to control the temperatures of the electrode elements. However, Palti ‘341 discloses a system and method for delivering EM fields to treat tumors, and thus is analogous art with Palti ‘640 (see abstract and par. 0029). Palti ‘341 discloses a support material holds a plurality of electrode elements 5/25/55 on the body of the individual (par. 0029, 0030, 0032 and fig. 7A). A temperature/heat sensor is incorporated to detect temperatures of individual electrode elements and a control device can be configured to turn on or off individual elements/regions (i.e., “alternate firing sequence”) based on the detected temperatures (par. 0043, 0047). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Palti ‘640 to include individual heat sensors in each electrode element and individually adjust the firing sequence of the electrode elements to control the temperatures of the electrode elements as taught by Palti ‘341 in order to temporarily turn off electrode elements that are too hot (par. 0047 of Palti ‘341 for motivation).
Regarding claims 2 and 6-9, Palti ’640 discloses that the duty cycle of the electrodes can be optimized by using switches to control individual electrode elements to assign a plurality of electrodes as phase A elements and a different plurality of electrodes as phase B elements to create the electric field vectors (field flows from phase A to phase B elements, see par. 0098, 0109-0113).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Palti ‘640 and Palti ‘341 and further in view of Baker, Jr. et al. (US 5,304,206, hereinafter Baker).
Regarding claims 4 and 5, Palti ‘640, as described and modified above, discloses the applicant’s invention except for a magnet that interacts with electrode elements to enter or remove individual electrode elements to/from (interpreted as “to OR from”) active duty. However, Baker discloses that it is old and well known for stimulation elements to be activated or deactivated using a magnetic tool (Col. 1, line 61-Col. 2, line 67). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Palti ‘640 to utilize a magnet to activate individual stimulation elements (i.e., electrodes) in order to allow a user to begin stimulation when they feel it is necessary.
Allowable Subject Matter
Claims 11-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792